                                                                                        CLOSED
                        U.S. District Court
               Northern District of Georgia (Atlanta)
  CRIMINAL DOCKET FOR CASE #: 1:19−mj−00405−AJB All Defendants

Case title: USA v. Haggerty                               Date Filed: 05/09/2019
Other court case number: 3:19−cr−630−KC USDC Western      Date Terminated: 05/09/2019
                          Texas, El Paso Texas

Assigned to: Magistrate Judge
Alan J. Baverman

Defendant (1)
Justin Haggerty                    represented by Vionnette Reyes Johnson
TERMINATED: 05/09/2019                            Federal Defender Program Inc.−Atl
                                                  Suite 1500, Centennial Tower
                                                  101 Marietta Street, NW
                                                  Atlanta, GA 30303
                                                  404−688−7530
                                                  Email: Vionnette_Johnson@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Public Defender or Community
                                                  Defender Appointment

Pending Counts                                   Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18:1363 and 1152− BUILDINGS,
PROPERTY, WITHIN SPECIAL
MARITIME JURISDICTION

                                                                                                 1
Plaintiff
USA                                          represented by Dashene Cooper
                                                            Office of the United States
                                                            Attorney−ATL600
                                                            Northern District of Georgia
                                                            600 United States Courthouse
                                                            75 Ted Turner Dr., S.W.
                                                            Atlanta, GA 30303
                                                            404−581−6000
                                                            Fax: 404−581−6181
                                                            Email: dashene.cooper@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained

 Date Filed   # Page Docket Text
 05/09/2019           Arrest (Rule 5) of Justin Haggerty (btql) (Entered: 05/13/2019)
 05/09/2019   1       Minute Entry for proceedings held before Magistrate Judge Alan J. Baverman:
                      Initial Appearance in Rule 5(c)(3) Proceedings and Bond Hearing as to Justin
                      Haggerty held on 5/9/2019. Defendant waives Identity Hearing. Waiver filed.
                      Bond set at $10,000. Bond filed; defendant released. (Tape #FTR) (btql)
                      (Entered: 05/13/2019)
 05/09/2019   2       WAIVER of Rule 5 & 5.1 Hearings by Justin Haggerty (btql) (Entered:
                      05/13/2019)
 05/09/2019   3       ORDER APPOINTING FEDERAL PUBLIC DEFENDER Vionnette Johnson
                      (IA only) as to Justin Haggerty. Signed by Magistrate Judge Alan J. Baverman on
                      5/9/2019. (btql) (Entered: 05/13/2019)
 05/09/2019   4       Non−Surety Bond on Rule 5(c)(3) Entered as to Justin Haggerty in amount of $
                      10,000. (btql) (Entered: 05/13/2019)
 05/09/2019   5       ORDER Setting Conditions of Release as to Justin Haggerty. Signed by
                      Magistrate Judge Alan J. Baverman on 5/9/2019. (btql) (Entered: 05/13/2019)
 05/09/2019           Magistrate Case Closed. Defendant Justin Haggerty terminated. (btql) (Entered:
                      05/13/2019)




                                                                                                        2
MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Vionnette Reyes Johnson (debra_spratt@fd.org,
vionnette_johnson@fd.org), Dashene Cooper (caseview.ecf@usdoj.gov,
dashene.cooper@usdoj.gov, gaylene.berberick@usdoj.gov, geraldine.curry−davis@usdoj.gov,
usagan.motionsresponses@usdoj.gov), Magistrate Judge Alan J. Baverman
(ganddb_efile_ajb@gand.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:10022661@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00405−AJB USA v. Haggerty Arrest − Rule 40
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 5/13/2019 at 9:04 AM EDT and filed on 5/9/2019

Case Name:       USA v. Haggerty
Case Number:     1:19−mj−00405−AJB
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 5) of Justin Haggerty (btql)


1:19−mj−00405−AJB−1 Notice has been electronically mailed to:

Dashene Cooper &nbsp &nbsp dashene.cooper@usdoj.gov, CaseView.ECF@usdoj.gov,
gaylene.berberick@usdoj.gov, Geraldine.curry−davis@usdoj.gov, USAGAN.MotionsResponses@usdoj.gov

Vionnette Reyes Johnson &nbsp &nbsp Vionnette_Johnson@fd.org, Debra_Spratt@fd.org

1:19−mj−00405−AJB−1 Notice has been delivered by other means to:




                                                                                                  3
             Case 1:19-mj-00405-AJB
MAGISTRATE'S CRIMINAL                 Document
                      MINUTES - REMOVALS (Rule 5 &15.1)
                                                      Filed                       05/09/19
                                                                                       FILEDPage 1 ofCOURT
                                                                                            IN OPEN   1
                                                                                  DATE:      5/9/19             @     4:20 pm

     C 'i   R"'I"     AL                                                          TAPE:               FTR

                                                                                 TIME IN COURT:        47 Mins.

 MAGISTRATE JUDGE                 ALAN J. BAVERMAN              COURTROOM DEPUTY CLERK:                 Lisa Enix

 CASE NUMBER:                     1:19-MJ-405                   DEFENDANT'S NAME:             Justin Haggerty

 AUSA:                 Dash Cooper                              DEFENDANT'S ATTY:            Vionnette Johnson

 USPO / PTR:           Derrika Richardson - Barnes

            ARREST DATE

 X          Initial appearance hearing held.                                       X       Defendant informed of rights.

            Interpreter sworn:
                                                       COUNSEL

 X           ORDER appointing Federal Defender as counsel for defendant for.

            ORDER appointing                                                           as counsel for defendant.

             ORDER: defendant to pay attorney's fees as follows:
                                            IDENTITY / PRELIMINARY HEARING
 X           Defendant WAIVES identity hearing.                                                    X WAIVER FILED

             Identity hearing HELD.               Def is named def. in indictment/complaint; held for removal to other district.

              Defendant WAIVES preliminary hearing.                                           _     WAIVER FILED


             Preliminary hearing held..           Probable cause found; def. held to District Court for removal to other district

             Removal hearing set                                                       @

             Commitment to Another District Filed.
                                            BOND/PRETRIAL DETENTION HEARING
             Government motion for detention filed.

            Detention hearing set for                       @                                ( )    In charging district.)

Ll          Bond Hearing Held.

             Government motion for detention

            Pretrial detention ordered.               Written order to follow.

 X          BOND set at        $10,000                 X    NON-SURETY                        SURETY

                               cash                         property                          Signature

 X           SPECIAL CONDITIONS:                Defendant may not enter Native American lands or property; all firearms

             must be removed from the home; the defendant must turn in his passport.

             Bond filed. Defendant released.

             Bond not executed. Defendant to remain in Marshal's custody

             Motion    (   )   verbal)    to reduce/revoke bond filed.

             Motion to reduce/revoke bond                   GRANTED                          DENIED


                                                                                                                                   4
                           Case 1:19-mj-00405-AJB Document 2 Filed 05/09/19 Page 1 of 1

AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES 1)"ISTRICT COURT                                                 FILED I OPEN COURT
                                                                                                                            ®    I
                                                                        for the
                                                          Northern District of Georgia                                     M AY   U 9 2019        °
                    United States of America                               )                                       JAMES           TT         r
                                                                                                                B:
                               V.                                                 Case No. 1:19-MJ-405-AYB                              Deputy Clerk

                     JUSTIN 14AGGERTY                                      )
                                                                                  Charging District's Case No.           EP19CR630
                            Defendant                                      )


                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                    (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court) Western Division of Texas
El Paso Division

          I have been informed of the charges and of my rights to:
          (1)         retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)         an identity hearing to determine whether I am the person named in the charges;
          (3)         production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
          (4)         a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise
                      unless I am indicted — to determine whether there is probable cause to believe that an offense has
                      been committed;
          (5)         a hearing on any motion by the government for detention;
          (6)         request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
                      an identity hearing and production of the warrant.
          711         a preliminary hearing.
          0           a detention hearing.

          0           an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                      be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
                      by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me,

              ti~


Date:                  f




Approved:       k     lll ~    l
Alan J. Baverman, U.S. M gistrate Judge                                              Signature of defendant's attorney



                                                                                    Printed name of defendant's attorney                          5
          Case 1:19-mj-00405-AJB Document 3 Filed 05/09/19 Page 1 of 1

                                                                             FILED IN OPEN COURT
                                                                                U.S.D.c. Atlanta


                                                                                     Y 09219
                                         A    i ! LA
                                                  IVA 111J
                                                      11J F•                 JAMES       TI     irk
                                                                           By.
                                                                                              eputy Clerk


 UNITED STATES OF AMERICA,
                       Plaintiff,

 vs.                                                       CASE NO. 1:19-MJ-405-AJB

 JUSTIN HAGGERTY,
                       Defendant.



                                    VIONNETTE JOHNSON           _~
                                                                     I A
       The above-named defendant has testified under oath or has filed wit           he Court

an affidavit of financial status and hereby satisfied this Court that he or she is financially

unable to employ counsel.

       Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby appointed

to represent this defendant in the above-captioned case unless relieved by an Order of

this Court or by Order of the Court of Appeals.

       Dated at Atlanta, Georgia this 9th day of May, 2019.




                                             UNITED STATES MAGIST RATE JUDGE




                                                                                                            6
                       Case 1:19-mj-00405-AJB Document 4 Filed 05/09/19 Page 1 of 2
AC 98 (Rev. 12/11) Appearance Bond                                                                                                        Page 1
                                                                                                              REED IN    OPEN C-0-UrN-1
                                                                                                                  u.s.®.c. Atlanta
                                      UNITE STATES DISTRICT COURT
                                                                     for the                                       MAY 0 q 9M
                                                        Northern District of Georgia
                                                                                                            JAM WN ,4 , N, '~rk
                   United States of America                                                               By`             puty Clerk
                                 V.
                                                                                 Case No                      1:19-MJ-405-AJB
                     JUSTIN HAGGERTY
                             Defendant




                                                          Defendant's Agreement
I,         JUSTIN 14AGGERTY                                     (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( X )        to appear for court proceedings;
            ( X )        if convicted, to surrender to serve a sentence that the court may impose; or
            ( X )        to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
      ) (1) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of $                              10,000

      ) (3) This is a secured bond of $                                                , secured by:

        (    ) (a) $                                  , in cash deposited with the court.

        ( x) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
                 ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (    ) (c) a bail   bond with a solvent Surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.                                                                                                            7
                       Case 1:19-mj-00405-AJB Document 4 Filed 05/09/19 Page 2 of 2
AO 98 (Rev. 12/11) Appearance Bond                                                                                          Page 2



                                                          Declarations

Ownership of the Property. I, the defendant — and each surety — declare under penalty of perjury that:

         (1)       all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond. I, the defendant — and each
surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date:       5/9/2019
                                                                                           Defendant's signature --y




         (1) Surety/property owner —printed name                          (1) Surety/property owner — signature and date



         (1) Surety/property owner's address                              (1) Surety/property owner's city/state/zip




         (2) Surety/property owner —printed name                          (2) Surety/property owner — signature and date




         (2) Surety/property owner's address                              (2) Surety/property owner's city/state/zip




         (3) Surety/property owner —printed name                          (3) Surety/property owner —signature and date




         (3) Surety/property owner's address                              (3) Surety/property owner's city/state/zip




                                                                CLERK OF COURT


Date
                                                                                             of Clerk or Deputy Clerk

                                                          APPROVED

Date. 5-             ~ i~
                                                                       Alan J. Baverman,         nited States Magistrate Judge



                                                                                                                                     8
                        Case 1:19-mj-00405-AJB Document 5 Filed 05/09/19 Page 1 of 3

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                   Pagel of     3        Pages


                                                                                                      I
                                        UNITED              TATES            IST       CT COURT FIIU. D.C. A la taRT
                                                                     for the
                                                           Northern District of Georgia                      Y 0 9 2019
                                                                                                     JAM        A     EN ItI "k
                                                                                                   By:
            UNITED STATES OF AMERICA                                     )                                                  putt' Clerk
                                   V.                                    )
                                                                                       Case No.:     1:19-J-405-AJB
                     JUSTIN HAGGERTY                                     )
                              Defendant                                  )




IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
      that the court may impose.

      The defendant must appear at:
                                                                                           Place




      on
                                                                       Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.




                                                                                                                                          9
                                Case 1:19-mj-00405-AJB Document 5 Filed 05/09/19 Page 2 of 3

AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                          Page 2 of 3        Pages

                                                       ADDITIONAL CONDITIONS OF RELEASE

      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(    ) (6)       The defendant is placed in the custody of:
                 Person or organization
                 Address (only if above is an
                 organization)                                                                                        _
              City and state                                                                                         Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                               Signed:
                                                                                                            Custodian                                        Date
( x) (7)         The defendant must:
                     submit to supervision by and report for supervision
      ( x)       (a) to the                                                              ( x) U.S. Pretrial Services, ( U.S. Probation Office
                     telephone number          404-215-1950                      () No later than                       Before leaving courthouse, or
      ( x)       (b) maintain or actively seek lawful and verifiable employment.
      (   )      (c) continue or start an education program.                                    cl o h
      ( x)       (d) surrender any passport to       your supervising officer by :              and do not obtain nor possess a passport or other international
                     travel document, not obtain or possess a passport or other internationa travel document in your name, another name or on behalf of a third party,
                     including minor children.
      ( x)       (e) abide by the following restrictions on personal association, residence, or travel: Reside at address provided to Pretrial Services
                      and do not change your address or telephone number w/o written PTS pre- approval
      ( x)       (f) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                     including:          and all co-defendants and/or unindicted co-conspirators

      (      ) (g) get medical or psychiatric treatment:             ( ) as directed by your supervising officers                   ()

      (      ) (h) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                       necessary.
      ( x ) (i) not possess a firearm, destructivy device, other w apon, or ammunition, in your ome, vehicle or place of employment, or upon your
                       person. 61rfo f                                                                                                             .
      ( x) (j) not use alcohol (          ) at all (     ) excessively.                                 r
      ( x) (k) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless lawfully prescribed by a
                licensed medical practitioner.
      (   ) (1) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                substance screening or testing.
      (   ) (m) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                supervising officer.
      (   ) (n) participate in one of the following location restriction programs and comply with its requirements as directed.
                (     ) (i) Curfew. You are restricted to your residence every day (            ) from                       to               or (     ) as
                              directed by the pretrial services office or supervising officer; or
                (     ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                              substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                              approved in advance by the pretrial services office or supervising officer; or
                (     ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                              court appearances or other activities specifically approved by the court.
      (   ) (o) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                requirements and instructions provided.
                (     ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                        supervising officer.
      ( x ) (p) report within 72 hours to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                arrests, questioning, or traffic stops.
      ( x ) (p) restrict travel to the Northern District of Georgia unless the supervising officer has approved travel in dvan .
                                                                                                                                         t                     ° s
      (      )   (r)
                                                                                                                                                   .,~
      (      )   (S)                                                       off"

      (      )   W                                cr
                                                                                                                                                                         10
                           Case 1:19-mj-00405-AJB Document 5 Filed 05/09/19 Page 3 of 3
%AO 199C       ( Rev. 12 /03)   Advice of Penalties ...                                                                 Page           3       of   3       Pages

                                                           Advice of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in a separate
term of imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense, the punishment is an additional prison term of not more than ten
years; if you commit a federal misdemeanor offense, the punishment is an additional prison term of not more than one year. This sentence
will be consecutive ( i. e., in addition to) any other sentence you receive.
       It is a crime punishable by up to ten years of imprisonment and a $250, 000 fine or both to: obstruct a criminal
investigation; tamper with a witness, victim or informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or
officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or
attempted killing.
       If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor, you shall be fined not more than $100, 000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                            Acknowledgment of Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth
above.




                                                                                                         ~                     ~   t       f   ,.       X
                                                                                                    „     f
                                                                                                          k i(      4     1        1
                                                                                    1    t      T   F./ 7

                                                                                    City State Zip Code ,                                           Telephone


                                                          Directions to United States Marshal

(     The defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in ustody, the defendant must be produced before
      the appr riate udge at the time and place specified.

Date: .    5                     Ii                                                      - ,
                  I ')                                                                              Sign+        e of Judicial Officer

                                                                                ALAN J. BAVERMAN , U. S. MAGISTRATE JUDGE
                                                                                          Name and Title of Judicial Officer

                      DISTRIBUTION:           COURT       DEFENDANT   PRETRIAL SERVICE       U.S. ATTORNEY              U.S. MARSHAL



                                                                                                                                                                11
MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Dashene Cooper (caseview.ecf@usdoj.gov, dashene.cooper@usdoj.gov,
gaylene.berberick@usdoj.gov, geraldine.curry−davis@usdoj.gov,
usagan.motionsresponses@usdoj.gov), Vionnette Reyes Johnson (debra_spratt@fd.org,
vionnette_johnson@fd.org), Magistrate Judge Alan J. Baverman
(ganddb_efile_ajb@gand.uscourts.gov)
−−Non Case Participants: File Clerks (ganddb_file_clerks@gand.uscourts.gov)
−−No Notice Sent:

Message−Id:10022786@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00405−AJB USA v. Haggerty Termination of Magistrate Case
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 5/13/2019 at 9:34 AM EDT and filed on 5/9/2019

Case Name:       USA v. Haggerty
Case Number:     1:19−mj−00405−AJB
Filer:
Document Number: No document attached
Docket Text:
Magistrate Case Closed. Defendant Justin Haggerty terminated. (btql)


1:19−mj−00405−AJB−1 Notice has been electronically mailed to:

Dashene Cooper &nbsp &nbsp dashene.cooper@usdoj.gov, CaseView.ECF@usdoj.gov,
gaylene.berberick@usdoj.gov, Geraldine.curry−davis@usdoj.gov, USAGAN.MotionsResponses@usdoj.gov

Vionnette Reyes Johnson &nbsp &nbsp Vionnette_Johnson@fd.org, Debra_Spratt@fd.org

1:19−mj−00405−AJB−1 Notice has been delivered by other means to:




                                                                                                  12
